DETAILED ACTION
	The following is a response to the amendment filed 12/2/2021 which has been entered.
Response to Amendment
	Claims 1-20 are pending in the application.
	-The 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.
Response to Arguments
Applicant’s arguments with respect to the RU art translation describing “drift” differently than the “drift” as recited (amended to side slip) have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method for inducing vehicle side slip by opening a sole clutch between an engine and electric machine upstream of a transmission in response to a request to induce the slip and closing the clutch after opening without shifting gears of transmission in response to the slip request and in combination with the limitations as written in claim 1.
-(as to claim 11) a method for inducing vehicle side slip by opening a lock up clutch of a torque converter positioned downstream of transmission propulsion in response to a first set of predetermined conditions being met and closing the clutch after opening without shifting gears of a transmission in response to a second set of conditions being met and in combination with the limitations as written in claim 11.
-(as to claim 17) a system for a hybrid electric vehicle having a driveline disconnect clutch positioned between an engine and electric machine, a torque converter having a lock up clutch positioned between the machine and automatic transmission and a controller receives an induce vehicle side slip request, command one or more of the disconnect and lock up clutches open in response to request, control engine and machine speed and command closed the one or more clutches in response to request after a predetermined amount of time has elapsed since commanding the one or more clutches open and in combination with the limitations as written in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Donald J. Lewis on 1/10/2022.
-In the abstract, line 2, “comprises” has been changed to “includes”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 18, 2022